J-S66005-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                         Appellee

                    v.

JOHN SETTLES,

                         Appellant                   No. 1080 WDA 2014


           Appeal from the Judgment of Sentence of June 4, 2014
             In the Court of Common Pleas of Allegheny County
            Criminal Division at No(s): CP-02-CR-0016998-2012


BEFORE: OLSON, STABILE and STRASSBURGER,* JJ.

MEMORANDUM BY OLSON, J.:                          FILED JANUARY 12, 2016

      Appellant, John Settles, appeals from the judgment of sentence

entered on June 4, 2014. We affirm.

      In 2012, Appellant was arrested and charged with committing a

number of sexual offenses against the child-victim, K.W.          In summary,

Appellant was accused of repeatedly raping K.W., beginning when K.W. was

either four or five years old and lasting until K.W. was nine years old.

      Appellant proceeded to a jury trial in March 2014. At the time, K.W.

was 12 years old. As K.W. testified during the trial, Appellant is her older-

brother’s uncle and she had known Appellant since she was “real little . . .

probably like a baby.” N.T. Trial, 3/11/14, at 36-37. During her early years,

K.W. testified, Appellant acted as if he were her father-figure.     Id. at 38.

However, K.W. testified, when she turned four years old, Appellant began to



*Retired Senior Judge assigned to the Superior Court.
J-S66005-15



rape her by inserting his penis into her vagina. Id. at 39. Although K.W.

did not remember how many times Appellant raped her throughout the

years, she testified that Appellant “raped [her] during each and every year

between [the] age[s of] four or five to age nine.” Id. at 57. Moreover, K.W.

testified that every time Appellant raped her, Appellant told her that he

would kill her if she told anyone what he was doing.          Id. at 45-46 and

56-57.

      Eventually, K.W. told her cousin about Appellant’s attacks and, in

2012, the authorities acquired information relating to Appellant’s crimes. In

response, on November 29, 2012, Dr. Jennifer Wolford of the Children’s

Hospital   of    Pittsburgh   performed       a    physical   examination   of

the-then-11-year-old K.W.     Dr. Wolford testified that her examination of

K.W. revealed “a transection of [K.W.’s] hymen at 6:00 [], which is

diagnostic of sexual abuse.” Id. at 165.

      On December 7, 2012, Detective Aprill Campbell of the City of

Pittsburgh Police Department’s Special Victims Unit interviewed Appellant

concerning K.W.’s accusations.      During this interview, Appellant denied

having any sexual contact with K.W. N.T. Trial, 3/12/14, at 200. Detective

Campbell also asked Appellant why K.W. would invent her allegations

against him if they were not true.          Id. at 188.   Detective Campbell’s

testimony on this matter, and Appellant’s objection thereto, are at the heart

of this appeal and transpired as follows:




                                     -2-
J-S66005-15


       [The Commonwealth]: I would like to go through all of
       those details in the report that you authored in this case
       from December 7th of 2012.

                                    ...

       What do you – where does the interview go next; what do
       you cover?

       [Detective Campbell]: I remember asking him – this is a
       question I ask almost every person that I interview for
       these types of things, if this was not true what would the
       child’s motivation be, why would a child make this up.

       [Appellant’s Attorney]: Can we approach, Your Honor?

       [Trial Court]: You may.

       [Thereupon, the following discussion was held at side bar.]

       [Appellant’s Attorney]: I object to this line of questioning.
       Even though we have done out-of-court, it is also still
       asking for the speculation of the witness.

       She has no specific special qualifications to offer an opinion
       on that point.

       [Trial Court]: Well, while that may be true, if he actually
       voiced a motive that he believed she had for this, then I
       think that would be relevant.

       [Appellant’s Attorney]: Thank you, Your Honor.

       [Thereupon, the discussion held at side bar concluded.]

       [Trial Court]: Detective, you may resume the witness stand.

       [The Commonwealth]: Detective, you were testifying to the
       fact that you asked [Appellant] why he thought [K.W.]
       might have made this up?

       [Detective Campbell]: Correct.

       [The Commonwealth]: And what was his response?

                                   -3-
J-S66005-15



       [Detective Campbell]: At one point, he said he thought
       maybe [K.W.] was jealous of some of the girlfriends that he
       did have.

       He also said that they hadn’t been spending much time
       together. So he thought maybe [K.W.] was doing this so
       they could spend more time together, and then another part
       of the interview, he said that he thought maybe [K.W.’s
       mother] or her mother had put [K.W.] up to it.

       [The Commonwealth]: Did you quote anything he said in
       reference to [K.W.’s] opinion of him, according to
       [Appellant]?

       [Detective Campbell]: I have to check.

       Yeah, I have quotes that he said that [K.W.] had high
       regard for me.

       [The Commonwealth]: And that she would sometimes be
       jealous of girlfriends?

       [Detective Campbell]: Correct.

       [The Commonwealth]: Now, you have come up with a
       timeline of when the abuse occurred at this point in the
       investigation; isn’t that right?

       [Detective Campbell]: Correct.

       [The Commonwealth]: So was it your understanding that
       [Appellant] was stating a nine-year-old or younger was
       jealous of his adult female relationships?

       [Detective Campbell]: According to him, correct.

       [The Commonwealth]: Why did you ask that question?

       [Detective Campbell]: I’m sorry, which question?

       [The Commonwealth]: Why did you ask the question, why
       do you think she made this up?


                                  -4-
J-S66005-15


          [Detective Campbell]: First – for several reasons.
          Sometimes there is a good reason that the person tells me,
          you know, gives me a good reason that a child has made
          this up.

          Other times, it kind of sort of puts me in the mind frame of
          the person. I’m interviewing to see what they are thinking
          about the child.

Id. at 185 and 188-191.

        Following Detective Campbell’s testimony, the Commonwealth rested.

Appellant then testified on his own behalf and, during Appellant’s testimony,

Appellant testified that he never touched K.W. in a sexual manner.          See,

e.g., id. at 238.

        At the conclusion of trial, the jury found Appellant guilty of two counts

of corruption of minors and one count each of rape of a child, indecent

assault of a person less than 13 years of age, and endangering the welfare

of children.1 On June 4, 2014, the trial court sentenced Appellant to serve a

term of 205 to 410 months in prison for his rape of a child conviction, with

no further penalty for his remaining convictions.

        Appellant filed a timely notice of appeal.    Appellant now raises one

claim to this Court:

          Was it error for the trial court to permit City of Pittsburgh
          Police Department Detective Aprill Campbell to testify, over
          defense objection, that she had asked Appellant [] to
          explain why the 12-year-old complainant would falsely
          accuse him of having sexually assaulted her and that he had
          responded with speculative assertions regarding the
____________________________________________


1
    18 Pa.C.S.A. §§ 6301, 3121(c), 3126(a)(7), and 4304(a), respectively.



                                           -5-
J-S66005-15


         complainant’s       possible    rationale   for   making     a   false
         accusation?

Appellant’s Brief at 3 (some internal capitalization omitted).2

       We have explained:

         our standard of review for evidentiary rulings is a narrow
         one: [w]hen we review a trial court’s ruling on admission of
         evidence, we must acknowledge that decisions on
         admissibility are within the sound discretion of the trial
         court and will not be overturned absent an abuse of
         discretion or misapplication of law. In addition, for a ruling
         on evidence to constitute reversible error, it must have
         been harmful or prejudicial to the complaining party. A
         party suffers prejudice when the trial court’s error could
         have affected the verdict.

Reott v. Asia Trend, Inc., 7 A.3d 830, 839 (Pa. Super. 2010) (internal

quotations and citations omitted).

       “An abuse of discretion is not merely an error of judgment, but is

rather the overriding or misapplication of the law, or the exercise of

judgment that is manifestly unreasonable, or the result of bias, prejudice, ill-


____________________________________________


2
  The trial court ordered Appellant to file and serve a concise statement of
errors complained of on appeal, pursuant to Pennsylvania Rule of Appellate
Procedure 1925(b). Appellant complied and listed the following claim in his
Rule 1925(b) statement:

         The trial court erred when it permitted Detective Aprill
         Campbell to testify to Appellant’s speculative response,
         made in an out-of-court interview, made in response to her
         question asking for possible reasons why the complainant
         would     make     a     false   accusation    of    rape.

Appellant’s Rule 1925(b)           Statement,    11/7/14,    at   1   (some       internal
capitalization omitted).



                                           -6-
J-S66005-15



will or partiality, as shown by the evidence of record.” Commonwealth v.

Cameron, 780 A.2d 688, 692 (Pa. Super. 2011).

      Moreover, under our Rules of Evidence:

        The threshold inquiry with the admission of evidence is
        whether the evidence is relevant.        Unless otherwise
        prohibited by law, all relevant evidence is admissible; all
        irrelevant evidence is inadmissible. Pa.R.E. 402.       The
        Pennsylvania Rules of Evidence define[] relevant evidence
        as “evidence having any tendency to make the existence of
        any fact that is of consequence to the determination of the
        action more probable or less probable than it would be
        without the evidence.” Pa.R.E. 401.

Commonwealth v. Flamer, 53 A.3d 82, 88 n.5 (Pa. Super. 2012) (some

internal citations omitted).

      On appeal, Appellant contends that the trial court erred when it

allowed Detective Campbell to testify that, during her December 7, 2012

interview with Appellant, “she had asked Appellant [] to explain why [K.W.]

would falsely accuse him of having sexually assaulted her and that he had

responded with speculative assertions regarding [K.W.’s] possible rationale

for making a false accusation.” Appellant’s Brief at 3. Initially, we note that

Appellant leveled a specific objection to Detective Campbell’s testimony at

trial, asserting only that the requested testimony was “speculative.”     See

N.T. Trial, 3/12/14, at 188-189. Therefore, on appeal, Appellant has waived

any claim that the trial court erred in admitting Detective Campbell’s

testimony on grounds that the testimony:            was unduly prejudicial;

constituted an inadmissible “assessment [of] the credibility of the child

witness;” constituted an inadmissible “declaration . . . that young children do

                                     -7-
J-S66005-15



not falsely assert that they have been sexually abused;” or, constituted

inadmissible hearsay.   See Appellant’s Brief at 3-25; Commonwealth v.

Shank, 883 A.2d 658 (Pa. Super. 2005), quoting Commonwealth v.

Witherspoon, 392 A.2d 1313, 1314 n.4 (Pa. 1978) (“[w]here a specific

objection is interposed, other possible grounds for the objection are

waived”); Pa.R.E. 103 (“[a] party may claim error in a ruling to admit . . .

evidence only:   . . . if . . . a party, on the record:   (A) makes a timely

objection . . . ; and (B) states the specific ground, unless it was apparent

from the context”).

      As to whether the trial court erred when it overruled Appellant’s

objection on the grounds of speculation, we note that Appellant leveled his

objection after Detective Campbell testified: “I remember asking [Appellant

during the December 7, 2012 police interview] – this is a question I ask

almost every person that I interview for these types of things, if this was not

true what would the child’s motivation be, why would a child make this up.”

N.T. Trial, 3/12/14, at 188-189.     Detective Campbell’s testimony on this

matter was not, however, objectionable on the grounds of speculation.

Indeed, as Detective Campbell testified, Appellant provided an answer to her

question – and Appellant’s answer (even if Appellant speculated when he

provided the answer) was admissible at trial because it constituted a

statement made by an opposing party. Pa.R.E. 803(25)(A).

      Stated another way, from the context of the above exchange, it is

evident that Detective Campbell was not asked to speculate upon or offer

                                     -8-
J-S66005-15



her opinion as to why Appellant thought K.W. would falsely accuse him. She

was simply asked to recount Appellant’s response to an inquiry that she

posed to Appellant during Appellant’s interview.

      It is true that Detective Campbell’s interview question to Appellant had

a dimension of speculation to it, but the detective was not bound by the

Pennsylvania Rules of Evidence during her interview with Appellant. Further,

the answers given by a suspect during police questioning, even if

speculative, may suggest avenues for further investigation, provide a

legitimate explanation for why “a child has made this up,” or place the

detective “in the mind frame of the [defendant].” See N.T. Trial, 3/12/14,

at 191.

      Thus, we conclude that the trial court did not err when it overruled

Appellant’s objection to Detective Campbell’s testimony on the grounds of

“speculation.” Appellant’s claim to the contrary fails.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/12/2016




                                     -9-
J-S66005-15




              - 10 -